DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-19 and 191 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the system for monitoring compliance of a patient with a patch dosage regimen of independent claim 1 featuring providing an alert to a specific individual depending on an amount of time which has passed from the time a patch is meant to be removed from a patient, for such, configured with all of the limitations in conjunction with one another as claimed by Applicant to form the specified claim.  The specific limitations of the Applicant’s claimed invention above in conjunction with one another are also something that would not have been obvious to a person of ordinary skill in the art at the time of the invention. Also, because claims 2-5, 7-19 and 191 depend upon claim 1, the subject matter of those claims is allowable, as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/NAOMI J SMALL/Primary Examiner, Art Unit 2684